Case 6:19-cv-00997-MJJ-CBW Document 17 Filed 10/01/19 Page 1 of 5 PageID #: 51




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF LOUISIANA


  TERRANCE GUIDRY,                                                CIVIL ACTION NO.:
                                                                  6:19-cv-00997-MJJ-CBW
             Plaintiff,

  v.                                                              JUDGE: Michael J. Juneau

  PENN CREDIT CORPORATION,                                        MAGISTRATE JUDGE:
                                                                  Carol B. Whitehurst
             Defendant.



        UNOPPOSED MOTION TO DISMISS AND/OR TO TRANSFER CASE TO THE
          MIDDLE DISTRICT OF FLORIDA UNDER THE FIRST-TO-FILE RULE

            NOW COMES, Defendant, Penn Credit Corporation, (“Defendant”), by and through its

 undersigned counsel, and hereby files this Unopposed Motion to Transfer this Case to the Middle

 District of Florida Under the First-to-File Rule and states as follows:

       I.      Introduction.

            Courts in the federal system maintain a system of comity among themselves. The particular

 expression of comity invoked when two parties file substantially the same suit against each other

 in different federal jurisdictions is the first-to-file rule. This rule is not codified. Rather, the first-

 to-file rule is a general principle of case management in the federal system. The thrust of the rule

 is that, absent compelling circumstances, federal courts will defer to actions previously filed in

 other federal courts when the parties and issues in the two suits are essentially the same.

            In general, the first-to-file rule gives priority to a prior-filed action over a later-filed

 action. A corollary of the first-to-file rule gives the decision on the propriety of the first-filed suit

 to the district court presiding over that suit.




                                                    Page 1 of 5
Case 6:19-cv-00997-MJJ-CBW Document 17 Filed 10/01/19 Page 2 of 5 PageID #: 52




    II.      Legal Standard.

          The Fifth Circuit adheres to the general rule that the court in which an action is first filed

 is the appropriate court to determine whether subsequently filed cases involving substantially

 similar issues should proceed. See, West Gulf Maritime Ass'n v. ILA Deep Sea Local 24, 751 F.2d

 721, 728 (5th Cir.1985); Mann Mfg., Inc. v. Hortex, Inc., 439 F.2d 403, 408 (5th Cir.1971); Save

 Power Ltd. v. Syntek Fin. Corp., 121 F.3d 947, 950 (5th Cir. 1997). The “first to file” rule is

 grounded in principles of comity and sound judicial administration. “The federal courts long have

 recognized that the principle of comity requires federal district courts—courts of coordinate

 jurisdiction and equal rank—to exercise care to avoid interference with each other's affairs.” See,

 West Gulf, 751 F.2d at 728. “The concern manifestly is to avoid the waste of duplication, to avoid

 rulings which may trench upon the authority of sister courts, and to avoid piecemeal resolution of

 issues that call for a uniform result.” Id. at 729; see also Colorado River Water Conservation Dist.

 v. United States, 424 U.S. 800, 817–20, 96 S.Ct. 1236, 1246–48, 47 L.Ed.2d 483 (1976). This

 concern applies where related cases are pending before two judges in the same district, as is the

 case here, as well as where related cases have been filed in different districts. See, Save Power Ltd.

 v. Syntek Fin. Corp., 121 F.3d 947, 950 (5th Cir. 1997)

          Under the first-to-file rule, when related cases are pending before two federal courts, the

 court in which the case was last filed may refuse to hear it if the issues raised by the cases

 substantially overlap. See, Save Power Ltd. v. Syntek Fin. Corp., 121 F.3d 947, 950 (5th

 Cir.1997); West Gulf Maritime Ass'n v. ILA Deep Sea Local 24, 751 F.2d 721, 728 (5th Cir.1985).

 The rule rests on principles of comity and sound judicial administration. See, Save Power, 121

 F.3d at 950; West Gulf, 751 F.2d at 728. “The concern manifestly is to avoid the waste of

 duplication, to avoid rulings which may trench upon the authority of sister courts, and to avoid



                                                   Page 2 of 5
Case 6:19-cv-00997-MJJ-CBW Document 17 Filed 10/01/19 Page 3 of 5 PageID #: 53




 piecemeal resolution of issues that call for a uniform result.” West Gulf, 751 F.2d at 729; Cadle

 Co. v. Whataburger of Alice, Inc., 174 F.3d 599, 603 (5th Cir. 1999)

           “The Fifth Circuit adheres to the general rule, that the court in which an action is first filed

 is the appropriate court to determine whether subsequently filed cases involving substantially

 similar issues should proceed.” See, Save Power, 121 F.3d at 948. Thus, once the district court

 found that the issues might substantially overlap, the proper course of action was for the court to

 transfer the case to the Laredo court to determine which case should, in the interests of sound

 judicial administration and judicial economy, proceed. The district court erred by dismissing the

 suit. See, Cadle Co. v. Whataburger of Alice, Inc., 174 F.3d 599, 606 (5th Cir. 1999)

    III.       Argument.

           Plaintiff’s putative class action must be dismissed and/or transferred to the Middle District

 of Florida as the instant putative class action is not the first filed putative class action aimed at

 Defendant, Penn Credit. See, Gurzi v. Penn Credit Corporation, Case No 6:19-cv-00823 (MDFL

 filed 4/30/2019). The Fifth Circuit follows the “first-to-file rule.” See, American Bankers Life

 Assurance Co. of Fla. v. Overton,128 Fed.Appx. 399, 403 (5th Cir.2005). (When related cases are

 pending before two federal courts, the first-to-file rule instructs the court with the later-

 filed action to transfer it to the first-filed forum.) Gurzi v. Penn Credit Corporation, Case No 6:19-

 cv-00823 currently pending in the Middle District of Florida was field on April 30, 2019. The

 current action, Guidry, was filed on July 30, 2019.

           This case raises almost identical issues to those raised in Gurzi, which was filed three (3)

 months before the above-styled action. Both actions allege violations of the Telephone Consumer

 Protection Act, 47 U.S.C §227, et seq. (“TCPA”) related to Penn Credit Corporation. Both actions

 seek to establish whether Penn used an ATDS, or artificial or pre-recorded voice to place calls to



                                                     Page 3 of 5
Case 6:19-cv-00997-MJJ-CBW Document 17 Filed 10/01/19 Page 4 of 5 PageID #: 54




 cellular telephones without prior express consent. Both are putative class actions, with both

 plaintiff’s seeking to represent a national class. Thus, they are likely to substantially overlap. Based

 on these facts, this Court should transfer the above-styled action to the forum in which

 the Gurzi action is pending. See In re Checking Account Overdraft Litig., 859 F.Supp.2d at

 1324; see also Nat'l Union Fire Ins. Co. of Pittsburgh, PA v. Beta Construction LLC, No. 8:10–

 cv–1541–T–26TBM, 2010 WL 3789042, at *3 (M.D.Fla. Sept. 24, 2010) (“The three primary

 considerations are (1) the chronology of the two actions, (2) the similarity of the parties, and (3)

 the similarity of the issues.”).

           Accordingly, Defendant's Motion to Dismiss or Transfer Venue to the Middle District of

 Florida must be granted.

     IV.      Conclusion.

           Wherefore, Defendant requests this Court Dismiss the instant lawsuit or transfer venue to

 the Middle District of Florida. Defendant hereby avers that it has conferred in good faith with

 Plaintiff regarding the contents of the instant motion and the relief requested herein and advises

 this Court that Plaintiff has indicated no opposition to the instant motion and/or the relief requested

 herein.

 Dated: October 1, 2019                                  Respectfully submitted,

                                                     By: /s/ Blake E. Oakes                      .
                                                        BLAKE E. OAKES (30006)
                                                        The Oakes Law Firm, LLC
                                                        110 Veterans Boulevard, Suite 560
                                                        Metairie, LA 70005
                                                        Telephone: (504) 367-3479
                                                        Facsimile: (504) 367-9330
                                                        blake@oakeslaw.com
                                                        Attorney for Defendant, Penn Credit Corp




                                                   Page 4 of 5
Case 6:19-cv-00997-MJJ-CBW Document 17 Filed 10/01/19 Page 5 of 5 PageID #: 55




                                     CERTIFICATE OF SERVICE


        I do hereby certify that the foregoing document has been electronically filed with the Clerk

 of Court using the CM/ECF system, which will send notification of such filing to all attorneys of

 record, and a copy was served, via United States Mail, on the 1st day of October, 2019, to the

 following:


        Rene Fernandez Rocha
        Morgan & Morgan
        909 Poydras Street, Suite 1625
        New Orleans, Louisiana 70112
        Telephone: (305) 989-8688
        Email: rrocha@forthepeople.com

        Counsel for Plaintiff



                                                      /s/ Blake E. Oakes                         .
                                                      BLAKE E. OAKES (30006)




                                                Page 5 of 5
